Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150437-8                                                                                             Stephen J. Markman
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
                                                                                                    Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein,
  v                                                                 SC: 150437-8                                      Justices
                                                                    COA: 316827, 316829
                                                                    Wayne CC: 12-010423-FC,
  GABRIEL ANTONIO ALFARO,                                                      12-010424-FC
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the September 16, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, we VACATE the sentence of the Wayne Circuit Court for second-degree
  criminal sexual conduct (CSC II), and we REMAND this case to the trial court for
  resentencing on the defendant’s conviction for CSC II. Even assuming, without deciding,
  that MCL 771.14(2)(e) addresses the duties of the trial court, the probation officer was
  required to calculate the sentencing guidelines range for CSC II, and the trial court was
  required to determine the applicable guidelines range. See MCL 777.21(2). MCL
  771.14(2)(e) required the probation officer to include in the presentence report in this
  case both the “sentence grid . . . that contains the recommended minimum sentence
  range” and the “computation that determines” that range for all convictions for which a
  consecutive sentence was authorized. Because the acts of criminal sexual conduct in this
  case occurred in the same transaction, the court was authorized to impose a sentence for
  CSC II that is consecutive to the sentences for CSC I. MCL 750.520b(3). Because the
  defendant was being sentenced for a felony occurring after January 1, 1999, and subject
  to MCL 777.1 et seq., the trial court is required to sentence the defendant within the
  appropriate sentencing guidelines range, or articulate on the record a substantial and
  compelling reason for departing from the sentencing guidelines range. MCL 769.34(2);
  People v Babcock, 469 Mich 247 (2003).

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2015
         a0520
                                                                               Clerk